2.M-I5
                                ELECTRONIC RECORD                               ZiS^/jT

COA #14-13-00682-CR                                OFFENSE: Poss or Promotion of Child Pornography


STYLE: Mark Douglas Robison v The State of Texas               COUNTY: Harris

COA DISPOSITION: Affirmed                                      TRIAL COURT: 351st District Court


DATE: January 22. 2015   Publish: Yes                          TC CASE #:1324897




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Mark Douglas Robison v The State of Texas

CCA#

     APPELLAA/r .5                  Petition        CCA Disposition:
                                                                 Dn:                /                #
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:          ^Lljfr* ^9
         <^f^J5^h                                   JUDGE:
DATE:      Oyq^l^-C/J'                              SIGNED:                        PC: _
JUDGE:       />f Ljuuti**                           PUBLISH:                       DNP:


                                                                                           MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:

                                                                                   ELECTRONIC RECORD